Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 11/11/2021 is acknowledged. Claims 1, 6, 11 and 16 are amended. 
Claims 1-20 are pending and have been examined, of which claims 1 and 11 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim rejection under 35 USC 112(b) for claims 6 and 16 have been withdrawn. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 



Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0323870) in view of Feng et al (US 2019/0182840).

Regarding claim 1, Wei teaches a message sending method (methods performed by UE for D2D discovery and communications, fig 8-9; resource allocation as in fig 3), applied to a message sending apparatus comprising a processor (UE 2 for D2D discovery and communications, fig 2, 8-9, para 96-98; UE 2 including processing device 24, fig 2), the method comprising: 
determining, based on a first configuration of a first message (fig 3, Para 104: first allocated resources 41 and 43 are allocated for the D2D discovery and/or for the D2D communication before the allocated resources are changed), a first time unit for sending the first message (use first allocated resources for D2D discovery and/or D2D communication, step 81, fig 9; fig 3 shows the size in the time domain for resources 41 and 43, Para 105); 
determining whether a resource capable of carrying the first message exists in the first time unit (expiry of the allocation period, step 83, fig 9; Para 104: the first allocated resources 41 and 43 are periodic resources which repeat in time slots until a first allocation period 39 expires); 

in response to at least one second time unit existing (Para 137: at step 82, the UE retrieves information on second allocated resources; the information for second resource indicates that the second allocated resource exists): 
when the resource capable of carrying the first message does not exist in the first time unit (yes branch from the block 83 to determine if the allocation period is expired in fig 9), determining the at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources), wherein the resource capable of carrying the first message exists in each second time unit (Para 105: base station sends information on second allocated resources, which are to be used for the D2D discovery and communication, after expiry of the first allocation period); 
sending the first message to a second device in the at least one second time unit (use second allocated resources for D2D discovery and/or D2D communication, step 84, fig 8-9; Para 138: the UE may transmit a message to at least one further UE located in proximity to the UE, to indicate that the UE would be available for D2D communication and/or to request information on whether the at least one further UE is capable of performing D2D communication, the transmission time and/or subcarrier frequency at which the message is transmitted may be set in accordance with the second allocated resources).



However, Feng teaches in response to the at least one second time unit not existing: discarding the first message (fig 13-14, para 250-251: the preemption procedure performed by the vehicular UE in cases where no radio resources are available and whether or not the data to be transmitted can be dropped (i.e., discarded so as to not be transmitted); if the priority is not high enough (e.g., falls under the priority threshold), the data is dropped). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei with dropping the message if time resource is unavailable as taught by Feng for the benefit of providing improved UE-autonomous radio resource allocation procedure for data transmission via a side link interface as taught by Feng in Para 170.

 Regarding claim 11, Wei teaches a message sending apparatus (UE 2 for D2D discovery and communications, fig 2, 8-9, para 96-98; resource allocation as in fig 3), comprising: 
a processor (UE 2 including processing device 24, fig 2); the processor cause the apparatus to: 
determine, based on a first configuration of a first message (fig 3, Para 104: first allocated resources 41 and 43 are allocated for the D2D discovery and/or for the D2D communication before the allocated resources are changed), a first time unit for sending the first message (use first allocated resources for D2D discovery and/or D2D communication, step 81, fig 9; fig 3 shows the size in the time domain for resources 41 and 43, Para 105); 
determine whether a resource capable of carrying the first message exists in the first time unit (expiry of the allocation period, step 83, fig 9; Para 104: the first allocated resources 41 and 43 are periodic resources which repeat in time slots until a first allocation period 39 expires); 
in response to at least one second time unit existing (Para 137: at step 82, the UE retrieves information on second allocated resources; the information for second resource indicates that the second allocated resource exists):
when the resource capable of carrying the first message does not exist in the first time unit (yes branch from the block 83 to determine if the allocation period is expired in fig 9), determine at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources), wherein the resource capable of carrying the first message exists in each second time unit (Para 105: base station sends information on second ; 
send the first message to a second device in the at least one second time unit (use second allocated resources for D2D discovery and/or D2D communication, step 84, fig 8-9; Para 138: the UE may transmit a message to at least one further UE located in proximity to the UE, to indicate that the UE would be available for D2D communication and/or to request information on whether the at least one further UE is capable of performing D2D communication, the transmission time and/or subcarrier frequency at which the message is transmitted may be set in accordance with the second allocated resources).

Wei teaches the method for resource allocation and changing the time unit to be used for D2D communications after expiry of the allocation period. The reference is silent regarding the option of the second resource not being available and discarding the message. Although Wei does not teach explicitly, Wei teaches UE with processing device 24 in fig 2, which would be obvious to include storage medium including executable instructions. 

However, Feng teaches a message sending apparatus (user terminal. Para 295), comprising: a storage medium including executable instructions (Para 297: software modules are stored in computer readable storage media); and a processor (para 296-297: processor); wherein the executable instructions, when executed by the processor cause apparatus to perform method steps (para  in response to the at least one second time unit not existing: discarding the first message (fig 13-14, para 250-251: the preemption procedure performed by the vehicular UE in cases where no radio resources are available and whether or not the data to be transmitted can be dropped (i.e., discarded so as to not be transmitted); if the priority is not high enough (e.g., falls under the priority threshold), the data is dropped). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei with dropping the message if time resource is unavailable as taught by Feng for the benefit of providing improved UE-autonomous radio resource allocation procedure for data transmission via a side link interface as taught by Feng in Para 170.

Regarding claim 2 and 12, Wei further teaches wherein the determining of the at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter including size of the second allocated resources) comprises: determining at least one candidate time unit based on a second configuration (Para 107: the UEs and the base station may support a set of pre-defined sizes of the discovery windows that may be used for the D2D discovery and/or for the D2D communication. ; and determining the at least one second time unit from the at least one candidate time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have).

Regarding claim 3 and 13, Wei further teaches wherein the determining of the at least one second time unit from the at least one candidate time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have) comprises: determining the at least one second time unit from the at least one candidate time unit according to a first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource).

 Regarding claim 4 and 14, Wei further teaches wherein the determining of the at least one second time unit for sending the first message (retrieve information on second allocated resources from fixed physical resource elements and use second allocated resources, steps 82 and 84, fig 9; Para 106: UE detects the change in allocated resources for D2D discovery and communication and retrieves parameter comprises: determining the at least one second time unit according to a first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource). 

Regarding claim 5 and 15, Wei further teaches wherein the determining the at least one second time unit according to the first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes; here, the first rule is interpreted as a condition, where the value of the physical resource elements 42 and 44 within the first allocated resources is the condition to select the size of the second resource) comprises: determining the at least one second time unit starting from a time unit closest to the first time unit (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; as shown in fig 3, the resource 45 is closest to the first resources 41, 43 and the first allocation period 39).

Regarding claim 6 and 16, Wei further teaches wherein the determining the at least one second time unit according to the first rule (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for  comprises: determining the at least one second time unit starting from a time unit located in front among a plurality of second time units in time domain (Para 107: the information included in the at least one physical resource element 42, 44 may be an indicator for one of the pre-defined sizes the second allocated resources 45 have; as shown in fig 3, the resource 45 is in front of the second allocation period after the first allocation period 39 as described in para 111).

 Regarding claim 9 and 19, Wei further teaches wherein the first rule comprises that each second time unit is located after the first time unit (Para 107: the information included in the at least one physical resource element 42, 44 may define which size out of a plurality of pre-defined sizes the second allocated resources 45 have; thus, the 42 and 44 defines the time unit for resource 45 which is located after the resources 41 and 43 of the first size).

 Regarding claim 10 and 20, Wei further teaches wherein the first rule is predefined (Para 109: the at least one physical resource element 42, 44 has a fixed location in the first physical resources or have a fixed frequency within the PRB in which it is included).


Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0323870) in view of Feng et al (US 2019/0182840) in further view of Wu et al. (US 2018/0234947) 

 Regarding claims 7 and 17, Wei in view of Feng teaches the limitation of parent claim. 

Wei in view of Feng fails to teach, but Wu teaches wherein the first rule comprises that a time interval between each second time unit and a current time is greater than or equal to a first threshold, wherein the first threshold is determined based on a device capability of a first device (Para 169: if duration for sending the signal via the resource selected from the determined second resource set reaches a preset maximum duration, switching to the first resource set so as to send the signal to be sent; here, the current time is the time for sending the signal, and the duration is the resource period; the method selects the first resource set when the duration of message is greater than threshold; the signal transmission for certain duration is capability of the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei in view of Feng with device for resource determination based on attributes as taught by Wu for the benefit of ensuring the delay requirement and the high reliability of specific signal transmission as taught by Wu in abstract.

 Regarding claims 8 and 18, Wei in view of Feng teaches the limitation of parent claim. 

Wei in view of Feng fails to teach, but Wu teaches wherein the first rule comprises that a time interval between each second time unit and a current time is less than or equal to a second threshold, wherein the second threshold is determined based on a delay of the first message (Para 104: when the vehicle is travelling normally, the vehicle sends the V2V message periodically only through the first resource set. In case of an emergency, the vehicle switches to the second resource set to send the V2V message or sends the early warning message through the first resource set and through the second resource set simultaneously; as shown in fig 3, the second resource set period is less than the first resource set period; thus, for a vehicle transmitting on first resource has current time according to first resource period, and the interval between two second resource set are less than the first resource period, where the determination is based on delay intolerance of the emergency message). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine D2D communication resource allocation method as taught by Wei in view of Feng with device for resource determination based on attributes as taught by Wu for the benefit of ensuring the delay requirement and the high reliability of specific signal transmission as taught by Wu in abstract.

Response to Arguments
Applicant’s arguments with respect to Wei not teaching the amended limitations of claim 1 have been considered but are moot because the arguments do not apply to combination of the references being used in the current rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/18/2021